UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1694


MONIFA A. GETHERS,

                Plaintiff - Appellant,

          v.

SHERIFF DONNIE HARRISON; WAKE COUNTY SHERIFF SURETY,

                Defendants – Appellees,

          and

WAKE COUNTY SHERIFF’S OFFICE,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cv-00430-F)


Submitted:   December 15, 2014             Decided:   December 18, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony James Cuticchia, Jr., AJC LEGAL SERVICES, Raleigh, North
Carolina, for Appellant.    Roger A. Askew, Jennifer M. Jones,
WAKE COUNTY ATTORNEY’S OFFICE, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Monifa A. Gethers appeals the district court’s order

granting summary judgment to Appellees in her civil action under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000e-2(a)(1) (2012).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Gethers v. Harrison, No. 5:12-cv-00430-F

(E.D.N.C. June 12, 2014)      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3